DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-21 are pending in the application, claims 1-7, 10, and 15-21 are withdrawn from consideration.

Election/Restrictions
Applicants' election without traverse of claims 8, 9, and 11-14 in the reply filed on 19 August 2021 is acknowledged.
Claims 1-7, 10, and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 19 August 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2005/0170113 A1).
Regarding Claims 8, 9, and 13:  Hill teaches the formation of a preform (ref. #1) (e.g. bottle) by injection molding, the preform comprising multiple inclusions of a second material (ref. #22) in a continuous matrix of a first material (ref. #4) (figures 1, 6 to 13, [0013]-[0016], [0070], and [0071] of Hill).  (Wherein said second material is integrally formed with said first material to make the completed bottle.)  Hill also teaches that the continuous matrix of the first material has a right-angle part (figures 1 and 12 of Hill; wherein said "right-angle part" is between sections "1a" and "1b" of the drawings).
Claims 8, 9, and 13, have been treated as a Product-by-Process claims, and only the structure imparted the process steps were considered.  See MPEP §2113.
Regarding Claim 12:  Hill teaches that performing the second injection into the second molding chamber to mold the second portion of the product integrally formed with the first portion of the product, so as to mold the completed product comprising: performing the second injection into the second molding chamber with a transparent material to mold the second portion of the product integrally formed with the first portion of the product, so as to mold the completed product ([0072] and [0087] of Hill).
Claim 12 has been treated as a Product-by-Process claim, and only the structure imparted the process steps were considered.  See MPEP §2113.
Regarding Claim 14:  Hill teaches that at least one turning part comprises a plurality of turning parts, and performing the first injection into the at least one first molding chamber to mold the first portion of the product comprising the at least one of figures 6, 10, 12, 13, [0070], and [0071] of Hill).
Claim 14 has been treated as a Product-by-Process claim, and only the structure imparted the process steps were considered.  See MPEP §2113.

Claims 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinaga et al. (US 2002/0167816 A1).
Regarding Claim 8:  Yoshinaga teaches a lens (ref. #1) being an integral combination of two areas that are formed of resin in two colors, a transparent area of a white color (ref. #2) and a transparent area of a red color (ref. #3) (figures 1 to 4, and [0025]-[0029] of Yoshinaga).
Claims 8, 9, and 13, have been treated as a Product-by-Process claims, and only the structure imparted the process steps were considered.  See MPEP §2113.
Regarding Claim 11:  Yoshinaga teaches that performing the first injection into the at least one first molding chamber to mold the first portion of the product comprising the at least one of the at least one turning part comprising: performing the first injection into the at least one first molding chamber with a transparent material to mold the first portion of the product comprising the at least one of the at least one turning part (figures 1 to 4, and [0025]-[0029] of Yoshinaga).
Claim 11 has been treated as a Product-by-Process claim, and only the structure imparted the process steps were considered.  See MPEP §2113
Regarding Claim 12:  Hill teaches that performing the second injection into the second molding chamber to mold the second portion of the product integrally formed with the first portion of the product, so as to mold the completed product comprising: performing the second injection into the second molding chamber with a transparent material to mold the second portion of the product integrally formed with the first portion of the product, so as to mold the completed product (figures 1 to 4, and [0025]-[0029] of Yoshinaga).
Claim 12 has been treated as a Product-by-Process claim, and only the structure imparted the process steps were considered.  See MPEP §2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2005/0170113 A1) as applied to claim 8 above.
Hill is relied upon as stated above.
Regarding Claim 11:  Hill discloses the claimed product and that the first material and second material can have similar physical properties and be thermoplastic material ([0054] of Hill), but fails to disclose --a transparent material to mold the first portion of the product--.  However, it would have been obvious to one having ordinary See MPEP §2144.07.  (In the instant case, the first material would be transparent whereas the second would be opaque.)
Claim 11 has been treated as a Product-by-Process claim, and only the structure imparted the process steps were considered.  See MPEP §2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, 



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781